Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of                         Nov 13 2014, 10:06 am
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

LAURA J. GIORDANO                                GREGORY F. ZOELLER
Merrillville, Indiana                            Attorney General of Indiana

                                                 KATHY BRADLEY
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana

                               IN THE
                     COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE PATERNITY OF                )
S.P., Minor Child,                               )
                                                 )
K.M, Father,                                     )
                                                 )
       Appellant-Respondent,                     )
                                                 )
               vs.                               )      No. 45A04-1312-JP-587
                                                 )
A.P., Mother, and STATE OF INDIANA,              )
                                                 )
       Appellees-Plaintiffs.                     )

                       APPEAL FROM THE LAKE SUPERIOR COURT
                     The Honorable Thomas W. Webber, Sr., Judge Pro Tem
                         The Honorable Elizabeth Tegarden, Magistrate
                                Cause No. 45D06-0701-JP-39

                                    NOVEMBER 13, 2014

                 MEMORANDUM OPINION - NOT FOR PUBLICATION

MAY, Judge
        K.M. (Father) appeals the denial of his motion to set aside a default judgment against

him, asserting the judgment is void due to inadequate service of process. We affirm.

                           FACTS AND PROCEDURAL HISTORY

        A.P. (Mother) gave birth to S.P. (Daughter) on December 20, 2006. After being

contacted by Mother’s counsel, Father submitted to collection of his DNA near his home in

California on January 5, 2007. Mother then petitioned to establish paternity on January 8,

2007. Mother’s counsel, William Von Willer,1 asserted that Father requested process be

served at the home of Father’s mother in Hammond, Indiana. Summons was sent via

certified mail to the home of Father’s mother, where it was signed for by his sister.

        The court held an initial paternity hearing on March 26, 2007. Father was not present.

Von Willer again asserted that he had been in telephone contact with Father and Father asked

that service of process be sent to his mother’s address in Hammond. Based on Von Willer’s

representations, the court found Father was served with process, Father had notice of the

proceedings, and the hearing could proceed in his absence. After admitting the test results

that established Father’s paternity, the court declared Father the legal father of Daughter and

ordered Daughter would remain in the custody of Mother. A hearing regarding child support

was set for June 13, 2007.

        Von Willer had additional telephone contact with Father, and in late May, Father

faxed financial information to Von Willer with a note indicating Father could not afford to


1
  The trial court’s order reflects that Von Willer died prior to these proceedings to set aside the judgment
against Father.

                                                     2
pay the amount of child support Von Willer had proposed. Father did not attend the hearing

on June 13, 2007. At the hearing, Von Willer reported he had additional contact with Father.2

Using the financial information Father had sent to Von Willer, the court set Father’s child

support at $215.84 a week. The court also found Father had an arrearage of $5,396.00, and

the court ordered Father to repay that arrearage by paying an additional $35.00 per week until

the debt was eliminated. The court entered an income withholding order, but no support was

collected therefrom.

       In March 2010, Mother filed a motion for contempt. Mother first tried to serve notice

to Father at his last known address in California, but when that was unsuccessful, the court

authorized service by publication. Father did not appear for the July 2010 hearing on

Mother’s motion. The court found Father in contempt for failure to pay child support,

imposed a ninety-day sentence, and issued a bench warrant.

       In June 2012, Father was notified that his passport was to be suspended due to

nonpayment of child support. In November, when Father learned his passport had been

suspended due to unpaid child support, he paid $1,500.00 to have it reinstated.

       Then, in January 2013, Father received a letter from the Indiana Child Support

Division informing him that his Indiana investment advisor and broker license would be

suspended if he did not contact the prosecutor’s office about delinquent child support. Father

engaged in limited negotiations with the prosecutor’s office but did not make any


2
  The trial court’s “ORDER ON HEARING OF JUNE 13, 2007,” (App. at 24), indicates Von Willer asserted
he had provided Father with notice of the June hearing; however, the record before us does not contain a
transcript of that hearing.
                                                   3
arrangements to pay support consistently. Father filed a request for a hearing in the

administrative action, claiming he had not been properly served with notice of the paternity

action or any hearings, so all the proceedings should be set aside and a hearing held to

determine paternity and calculate child support. Because Father did not begin to make

consistent payments, the State suspended his professional license.

       Father also filed a motion to set aside the default judgment in the paternity

proceedings. Before the June 2013 hearing on his motion to set aside the default judgment,

Father requested an emergency hearing in the paternity court to lift the suspension of his

professional license. At that emergency hearing on May 30, 2013, the State established

Father was $70,590.56 in arrears. The court declined to lift the suspension of Father’s

license.

       A few weeks later, the court held the hearing on Father’s motion to set aside the

default judgment establishing paternity and child support. The court denied that motion after

concluding:

       43.    The weight of the evidence establishes that Father directed Mother’s
       counsel to serve Father at the paternal grandmother’s home and, therefore,
       Father was properly served pursuant to the Indiana Trial Rules. But even if
       Father’s service was defective, Father is estopped from collaterally attacking
       the paternity judgment because he ratified, acknowledged and submitted
       himself to the jurisdiction of this court when he paid child support in 2012 and
       when, in 2013, he filed an emergency petition requesting the court to reinstate
       his Indiana professional license.

(App. at 20.)




                                              4
                             DISCUSSION AND DECISION

       A default judgment may be set aside “for the grounds and in accordance with the

provisions of Rule 60(B).” Ind. Trial Rule 55(C). Trial Rule 60(B) states, in relevant part:

“On motion and upon such terms as are just, the court may relieve a party or his legal

representative from a judgment, including a judgment by default for the following reasons: . .

. (6) the judgment is void; . . . .” Rule 60(B) is intended to provide “relief in extraordinary

circumstances which are not the result of any fault or negligence on the part of the movant.”

Goldsmith v. Jones, 761 N.E.2d 471, 474 (Ind. Ct. App. 2002), reh’g denied. It is the

movant’s burden to “demonstrate that the relief is both necessary and just.” DeLage Landen

Fin. Servs., Inc. v. Cmty. Mental Health Ctr., 965 N.E.2d 693, 696 (Ind. Ct. App. 2012),

trans. denied.

       Because Trial Rule 60 provides an equitable remedy within the trial court’s discretion,

we generally review the court’s ruling only for abuse of discretion. In re Adoption of C.B.M.,

992 N.E.2d 687, 691 (Ind. 2013) (internal citations omitted). But when the motion for relief

alleges the judgment is void, then there was no room for the trial court to exercise discretion

because a judgment is either valid or void. D.L.D. v. L.D., 911 N.E.2d 675, 678 (Ind. Ct.

App. 2009), reh’g denied, trans. denied.

       Father alleged the judgment against him was void because inadequate service of

process prevented the trial court from obtaining jurisdiction over him.

       When notice is a person’s due, process which is a mere gesture is not due
       process. The means employed must be such as one desirous of actually
       informing the absentee might reasonably adopt to accomplish it.” Mullane [v.
       Cent. Hanover Bank & Trust Co.], 339 U.S. [306] at 315, 70 S. Ct. 652 [1950].
                                           5
              Notice should be such as is reasonably calculated to inform
              defendant of the pending proceedings. In making this
              determination we must decide whether the best method possible
              has been utilized. A certain method is sufficient if no other
              method better calculated to give notice is available but is
              insufficient if another method obviously better calculated to give
              notice is available.

       Mueller v. Mueller, 259 Ind. 366, 371, 287 N.E.2d 886, 889 (1972) (citation
       omitted).

Adoption of L.D., 938 N.E.2d 666, 671 (Ind. 2010).

       A judgment entered against a defendant without adequate service of process must be

set aside as void. Id. at 669. Therefore we review de novo the trial court’s conclusions of

law regarding the existence of jurisdiction. D.L.D., 911 N.E.2d at 679. However, to the

extent the court’s conclusion about the existence of jurisdiction rests on facts, we review the

court’s findings of those facts for clear error. Id. “Clear error exists where the record does

not offer facts or inferences to support the trial court’s findings.” Id.

       All parties agree service of process was delivered to his mother’s home in Indiana.

Father claims the notice given to him was inadequate because it was sent to his mother’s

house in Hammond, Indiana, when Mother and her counsel knew that Father lived in

California.

       The trial court explicitly found, after reviewing the hearing tape from March 2007,

that counsel reported Father “requested that service of process be sent to the home of his

[mother] in Hammond, Indiana.” (App. at 16.) The court also found:

       23. At hearing, Father testified that both Mother and her attorney knew that
       Father was a resident of California, that he had not lived [with his mother]
                                              6
         since he was seventeen (17) years old, and that the “green card” was, in fact,
         signed by his sister.
         24. Father testified that no one in his family forwarded the pleadings, or spoke
         to him via telephone about the certified letter received.
         25. Father also testified that prior to the 10/17/2013 hearing, he had had no
         contact with Mother since the DNA testing and made no subsequent inquiries
         about how the child was fairing or being supported.
         27. 3 Father acknowledged conversations with Attorney Von Willer in 2007,
         acknowledged providing financial information, and acknowledged receiving
         the child support calculation. Father testified that these conversations were
         without any mention or discussion of the pending legal proceedings, or the
         scheduled hearings. Father testified that once he rejected the support figure,
         stating that he would obtain counsel, Father heard nothing further from
         Attorney Von Willer, Mother or the Court.
         28. However, Father did not retain counsel until 2013 when the State of
         Indiana began proceedings to suspend his Indiana professional license.
                                             *****
         33. Concerning Father’s credibility, in light of the case record, the Court, too,
         cannot find Father’s testimony concerning his knowledge of the paternity
         proceedings credible.
         34. The Court finds that the weight of the most objective evidence establishes
         that Father instructed Attorney Von Willer to serve him at his mother’s
         address, and that Father was aware of the paternity proceedings and the
         relevant court dates. Father is an educated, financially savy [sic] individual,
         and it strains credibility to believe that Father submitted to, and paid for,
         genetic testing and provided financial information to an attorney representing
         the mother of his child without any knowledge of the pending paternity action.
         Moreover, Attorney Von Willer made known to the sitting Magistrate that
         Father was a California resident and that he and Father were in communication
         regarding support issues. He also included Father’s service instructions as part
         of the original filing. What motivation would Attorney Von Willer have to
         serve Father at the home of the paternal grandparent, absent Father’s
         instructions, when Attorney Von Willer asserted in open Court that he has
         knowledge of Father’s residence and has communicated by telephone and
         letter with Father in California?

(App. at 18-19) (footnote added).

         Father’s arguments indicating he did not receive proper service and that he spoke with


3
    The Order has no finding number 26.
                                                7
Von Willer only once are invitations for our court to reweigh the evidence, which we cannot

do. See Borth v. Borth, 806 N.E.2d 866, 869 (Ind. Ct. App. 2004) (“the trial court is charged

with determining the credibility of witnesses”).4 Despite the sparse record, we hold the trial

court’s findings were not clearly erroneous, as there was evidence to support them.

Accordingly, we affirm.

        Affirmed.

KIRSCH, J., and BAILEY, J., concur.




4
  Father also appeals the trial court’s finding that he is estopped from challenging the child support order
because he submitted himself to the trial court’s jurisdiction when he paid $1,500.00 towards his child support
obligation in 2012. However, as we hold Father received sufficient service of process, we need not address the
issue.
                                                      8